EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Mikesell on 25 July 2022.
The application has been amended as follows: 

	in claim 1, the phrase --as a polar functional group-- has been inserted after the term "group" on line 8 of the claim, and 
	in claim 19, the phrase --as a polar functional group-- has been inserted after the phrase "carboxyl group" on line 8 of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to an optical laminate comprising an optical film and a pressure-sensitive adhesive layer formed on one or both sides of the optical film.  The pressure-sensitive adhesive layer comprises a pressure-sensitive adhesive polymer including (i) an alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms, (ii) an alkyl (meth)acrylate unit having an alkyl group with 3 or less carbon atoms, (iii) an aromatic group-containing monomer unit, and a polar functional group-containing monomer having a carboxyl group as a polar functional group.  The polar functional group-containing monomer unit in the adhesive polymer is present at an amount of 1 to 4.5 parts by weight relative to 100 parts by weight of the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms, while the alkyl (meth)acrylate unit having an alkyl group with 3 or less carbon atoms in the adhesive polymer is present at an amount of 30 to 65 parts by weight relative to 100 parts by weight of the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms.  The pressure-sensitive adhesive layer has a 90o room-temperature peel force of 700 gf/25mm or more and a gel fraction of 70 wt% or more when determined in the manners set forth in claims 1 and 19.	Asatsu et al. (WO 2017-104349 A1)1 represent the closest prior art.  However, Asatsu et al. do not teach or fairly suggest the optical laminate as claimed wherein the pressure-sensitive adhesive polymer contains a polar functional group-containing monomer having a carboxyl group as a polar functional group at a concentration of 1 to 4.5 parts by weight relative to 100 parts by weight of the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms.  Rather Asatsu et al. use (meth)acrylate monomers with hydroxyl functional groups as the polar functional group.  As such, even though (meth)acrylate monomers have carboxyl groups as part of the acrylate group, the (meth)acrylate monomers with hydroxyl functional groups employed by Asatsu et al. no longer read on the polar-functional group-containing monomer of the instant claims since they do not have carboxyl groups as part of the polar functional group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Office action mailed 21 March 2022 incorrectly referred to Asatsu et al. as WO 2017/110077 A1 instead of WO 2017-104349 A1.